Citation Nr: 0313546	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-06 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for arthritis of 
the right hip, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of 
the left hip, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of 
the right shoulder, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for arthritis of 
the left shoulder, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for arthritis of 
the right knee, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for arthritis of 
the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for arthritis of 
the right wrist/hand, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for arthritis of 
the left wrist/hand, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased (compensable) rating for 
arthritis of the right elbow.

10.  Entitlement to a increased (compensable) rating for 
arthritis of the left elbow.

11.  Entitlement to an increased rating for degenerative 
disc disease and degenerative arthritis of the lumbosacral 
spine, currently evaluated as 60 percent disabling.

12.  Entitlement to an increased rating for degenerative 
disc disease and degenerative arthritis of the cervical 
spine, currently evaluated as 30 percent disabling.

13.  Entitlement to an increased rating for 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling. 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to March 
1978.

This appeal originates from a July 2000 rating decision.  The 
veteran submitted a notice of disagreement in October 2000 
and a statement of the case was issued in November 2000.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in August 2001.  

The Board's decision on the claims for higher evaluations for 
the issues listed as 1 through 10 on the title page of this 
decision is set forth below.  The remaining 3 issues (along 
with the claim for an increased rating for hearing loss of 
the right ear) are addressed in the remand following the 
order portion of the decision.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims currently under consideration 
has been accomplished.  

2.  The veteran's service-connected arthritis of the right 
hip (established by x-ray) is manifested by limited motion 
(compensable) with pain, and with possible momentary 
increases in functional loss during flare-ups; there is no 
medical evidence of ankylosis, flail joint or impairment of 
the femur.  

3.  The veteran's service-connected arthritis of the left hip 
(established by x-ray) is manifested by limited motion 
(compensable) with pain, and with possible momentary 
increases in functional loss during flare-ups; there is no 
medical evidence of ankylosis, flail joint or impairment of 
the femur.  

4.  The veteran's service-connected arthritis of the right 
shoulder (established by x-ray) is manifested by limited 
motion (compensable) with complaints of pain, and with 
possible momentary increases in functional loss during flare-
ups; there is no medical evidence of any ankylosis, 
dislocation or nonunion of the clavicle, or malunion or 
recurrent dislocation of the humerus.  

5.  The veteran's service-connected arthritis of the left 
shoulder (established by x-ray) is manifested by limited 
motion (compensable) with pain, and with possible momentary 
increases in functional loss during flare-ups; there is no 
medical evidence of any ankylosis, dislocation or nonunion of 
the clavicle, or malunion or recurrent dislocation of the 
humerus.  

6.  The veteran's service-connected arthritis of the right 
knee (established by x-ray) is manifested by limited motion 
(compensable) with pain, and with possible momentary 
increases in functional loss during flare-ups; there is no 
medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage or 
impairment of the tibia and fibula.

7.  The veteran's service-connected arthritis of the left 
knee (established by x-ray) is manifested by limited motion 
(noncompensable) with pain, and with possible momentary 
increases in functional loss during flare-ups; there is no 
medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage or 
impairment of the tibia and fibula.

8.  The veteran's service-connected arthritis of the right 
wrist/hand (established by x-ray) is manifested by some 
limitation of motion (noncompensable) and complaints of pain 
and stiffness; there is no medical evidence of ankylosis.

9.  The veteran's service-connected arthritis of the left 
right wrist/hand (established by x-ray) is manifested by some 
limitation of motion (noncompensable) and complaints of pain 
and stiffness; there is no medical evidence of ankylosis.

10.  The veteran's service-connected arthritis of the right 
elbow (established by x-ray) is manifested by normal to 
minimal limitation of motion (noncompensable) with pain and 
complaints of stiffness.

11.  The veteran's service-connected arthritis of the left 
elbow (established by x-ray) is manifested by normal to 
minimal limitation of motion (noncompensable) with pain and 
complaints of stiffness.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 30 percent, for 
degenerative arthritis of the right hip have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252 
(2002).

2.  The criteria for an increased rating, to 40 percent, for 
degenerative arthritis of the left hip have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5252 
(2002).

3.  The criteria for an increased rating, to 30 percent, for 
degenerative arthritis of the right shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2002).

4.  The criteria for an increased rating, to 30 percent, for 
degenerative arthritis of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 
(2002).

5.  The criteria for an increased rating, to 20 percent, for 
degenerative arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 
(2002).

6.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5261 
(2002).

7.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right wrist and hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5261 (2002).

8.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left wrist and hand have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5261 (2002).

9.  The criteria for a compensable, 10 percent, rating for 
degenerative arthritis of the right elbow have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206-5208 
(2002).

10.  The criteria for a compensable, 10 percent, rating for 
degenerative arthritis of the left elbow have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206-5208 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims currently under consideration at this time, as all 
notification and development action needed to render a fair 
decision on these claims has, to the extent possible, been 
accomplished.

As evidenced by the November 2000 statement of the case and 
the June and October 2002 supplemental statements of the 
case, the veteran has been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denials.  Hence, the Board finds that he has been given 
notice of the information and evidence needed to substantiate 
the claims and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that, as 
regards the claims currently under consideration, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  Pursuant to the June 
2002 supplemental statement of the case, the RO informed the 
veteran of the notice and duty provisions of the VCAA.  In 
addition, pursuant to the VCAA, the RO sent the veteran a 
letter in November 2001 informing him of the medical and 
other evidence the RO had obtained and what information or 
evidence he needed to provide in support of the claims.  The 
RO also indicated that it would obtain private records for 
which the veteran provide information and authorization, 
although the appellant could also submit any such evidence 
directly to expedite the claim.  

The Board also finds that all necessary development with 
respect to the issues currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate these claims.  Furthermore, the RO 
has arranged for the veteran to undergo VA examination in 
connection with these claims, and has obtained VA outpatient 
treatment records from the VA medical facility in Durham, 
North Carolina.  The Board notes that neither the veteran nor 
his representative has identified any existing pertinent 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

II.  Claims for Higher Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been 
considered; however, where increased rating issues involve 
the severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether he is entitled to a higher evaluation.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.

A.  Degenerative Arthritis of the Right and Left Hips

In conjunction with a May 2000 VA examination, the veteran 
complained of severe pain in his hips causing difficulty 
walking, standing, lifting and general life functions.  On 
examination the hips were level.  The veteran was noted to 
have painful motion and stiffness.  The right hip had 20 
degrees abduction, 30 degrees adduction, 10 degrees 
inversion, and 10 degrees eversion.  Extension was 15 degrees 
and flexion 30 degrees.  The left hip had 20 degrees 
abduction, 20 degrees adduction, 10 degrees eversion, 10 
degrees inversion, 20 degrees of flexion and 15 degrees on 
extension.  The veteran was diagnosed as having degenerative 
arthritis of the right and left hips with painful reduced 
motion.

In the substantive appeal dated in August 2001, the veteran 
said that with respect to his left hip, although the VA 
examination report noted painful motion and stiffness, it did 
not reflect that on repeated use his hip became very painful 
which caused difficulty in standing or even sitting.  He said 
that because of the pain and the loose movement of his bones, 
a 40 percent evaluation was warranted for his left hip.

The veteran's hip disabilities are currently evaluated under 
Diagnostic Code 5252 for limitation of flexion of the thigh.  
Under this code, a 10 percent evaluation is warranted for 
flexion limited to 45 degrees.  A 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
evaluation is warranted for flexion limited to 20 degrees.  
For a 40 percent evaluation, flexion must be limited to 10 
degrees.

Based on a strict adherence to the criteria under Code 5252, 
the veteran's demonstrated 30 degrees of flexion of the right 
hip at the May 2000 examination would warrant a 20 percent 
rating for limitation of flexion of the thigh and his 20 
degrees of flexion of the left hip would warrant a 30 percent 
rating.  This is consistent with the veteran's presently 
assigned ratings.  However, with respect to pain, there is no 
question that the veteran experiences pain in both hips.  
Findings on examination in May 2000 revealed painful motion 
and stiffness, and the veteran was diagnosed at that 
examination as having degenerative arthritis of the right and 
left hips with painful reduced motion.  Hence, in light of 
the objective medical evidence indicating that the veteran's 
pain affects his functional abilities, the Board finds that 
he is entitled to the assignment of the next higher 
evaluation.  Thus, he is entitled to a 30 percent evaluation 
for painful limited motion of the right hip and a 40 percent 
evaluation for painful limited motion of the left hip.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Since 40 percent for the veteran's left hip disability 
represents the maximum allowable rating under Code 5252, 
entitlement to a higher rating under this code is not 
feasible.  As for the right hip, a higher than 30 percent 
evaluation is not warranted under Code 5252 when considering 
that his actual limitation of flexion in the right thigh is 
consistent with the criteria for a 20 percent evaluation.  In 
other words, the veteran's functional loss of the right hip 
due to pain does not warrant an evaluation any higher than 
the next available evaluation of 30 percent under Code 5252.  
Furthermore, there are no other diagnostic codes that pertain 
to limitation of motion of the hips that could warrant 
evaluations any higher than those already assigned.  See 
Diagnostic Codes 5251, 5253.

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right or 
left hip disabilities have resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5250), flail joint 
(Diagnostic Code 5254) or impairment of the femur (Diagnostic 
Code 5255).  

For the reasons explained above, the Board concludes that the 
preponderance of the evidence supports increased evaluations, 
to 30 percent for arthritis of the right hip, and to 40 
percent for arthritis of the left hip.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5252; Deluca, 8 Vet. 
App. at 204-7.  

B.  Degenerative Arthritis of the Right and Left Shoulders

During the May 2000 examination, the veteran complained that 
his joints, to include his shoulders, were stiff and had 
limited and painful motion.  On examination his shoulders 
were symmetrical.  The right shoulder had elevation to 90 
degrees, adduction to 70 degrees, internal rotation to 90 
degrees, external rotation to 20 degrees and extension to 40 
degrees.  Rotation was not painful and there was minimal 
weakness.  The left shoulder had forward elevation to 100 
degrees, adduction to 100 degrees, extension to 40 degrees, 
internal rotation to 90 degrees and external rotation to 20 
degrees.  The veteran was diagnosed as having degenerative 
arthritis with reduced motion of the right and left shoulder.

A VA physical therapy noted dated in August 2001 indicates 
that the veteran's use of a walker aggravated his "chronic 
RCT [rotator cuff tear]/shoulder problems".

In the substantive appeal dated in August 2001, the veteran 
said that his right shoulder had severe cutting and locking 
pain.  He said that raising his arm must be done with caution 
and in a deliberate way to prevent problems.  He added that 
early in the morning it was painful to even lift the milk or 
orange juice container, and any attempt to move with a 
repeated motion at normal speed and strength and coordination 
was impossible.  With respect to the left shoulder, the 
veteran said that he continued to have severe pain in this 
shoulder with locking and cutting pain in the joint which 
limited his ability to lift, reach and bear weight.

X-rays of the veteran's shoulders were taken by VA in June 
2002 revealing chronic impingement syndrome of the left 
shoulder with high probability of chronic rotator cuff tear, 
and nonspecific degenerative changes in the right 
glenohumeral joint/right acromioclavicular joint.

In August 2002, the veteran was examined at a VA outpatient 
neurosurgery clinic where he reported that his neck pain 
involved his left and right shoulders, with the left shoulder 
being the worst.  In rendering an impression, the examiner 
stated that most of the veteran's pain sounded as though it 
was coming from his shoulders, hips and knees.  

The veteran's right shoulder disability is rated under the 
applicable limitation of motion code, Diagnostic Code 5201.  
Under this code, a 20 percent evaluation is warranted when 
the arm is limited to shoulder level.  A 30 percent 
evaluation is warranted when the arm is limited midway 
between side and shoulder level.  For a 40 percent 
evaluation, the arm must be limited to 25 degrees from side.  
For evaluation purposes, shoulder level is when the arm 
reaches 90 degrees on forward elevation (flexion) and 
abduction.  See 38 C.F.R. § 4.71, Plate I.  In this regard, 
range of motion findings at the most recent VA orthopedic 
examination in May 2000 do not include abduction, only 
adduction.  However, the Board finds that range of motion of 
the shoulders on adduction is a similar motion to abduction 
and thus will be rated by analogy to the criteria under Code 
5201 for abduction.  See 4.20. 

The veteran's left shoulder disability is rated under 
Diagnostic Code 5003 for arthritis and painful motion.  See 
VAOPGCPREC 9-98; Litchenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  However, like the right shoulder and for the 
reasons noted below, the veteran's left shoulder disability 
will be rated under the more appropriate code for limitation 
of motion, Code 5201.  

Range of motion testing during the May 2000 examination 
revealed right shoulder elevation to 90 degrees and adduction 
to 70 degrees.  Left shoulder elevation was to 100 degrees 
and adduction was also to 100 degrees.  Based on these 
findings, it is evident that the veteran's shoulders most 
approximate a 20 percent evaluation for limitation of the arm 
at shoulder level, with the veteran's right shoulder falling 
either at or just below shoulder level, and the left shoulder 
falling slightly above shoulder level.  See 38 C.F.R. § 4.71, 
Plate I.  This is based on a strict adherence to the rating 
criteria under Diagnostic Code 5201.  As such, were the 
veteran to be evaluated based strictly on the criteria found 
under Code 5201 for each shoulder, his left shoulder 
disability would most appropriately be rated at its present 
20 percent rating and the right shoulder disability would 
warrant an increase from a 10 to 20 percent rating.  

However, functional loss due to pain and other factors must 
also be considered when rating the veteran's shoulder 
disabilities.  Accordingly, it is evident that the next 
higher evaluation under Diagnostic Code 5201, to 30 percent, 
is warranted for each shoulder due to painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
In this regard, the veteran has repeatedly reported right and 
left shoulder pain on motion which limits his ability to 
lift, reach and bear weight.  He indicated that any attempt 
to move with a repeated motion at normal speed and strength 
and coordination was impossible.  In rendering an impression 
at a VA neurosurgery clinic in August 2002, the examiner said 
that most of the veteran's pain sounded as though it was 
coming from joints that included his shoulders.  

Thus, the Board finds that the schedular rating of 30 percent 
under Diagnostic Code 5201 is appropriate for the right and 
left shoulders, respectively.  Although the veteran has 
complained that pain affects his left shoulder more than his 
right, the evidence is sufficient in showing pain to both 
shoulders, thereby warranting a 30 percent evaluation for 
each shoulder.  A higher than 30 percent evaluation, to 40 
percent, is not warranted for either shoulder in view of the 
veteran's actual ranges of motion which most closely 
approximate limitation to shoulder level, which is consistent 
with a 20 percent rating.  In sum, in view of the veteran's 
painful motion in both the right and left shoulders, he is 
entitled to the next higher evaluation, to 30 percent, but 
certainly no higher.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 
8 Vet. App. at 204-7.

On the basis of the current record, the only other diagnostic 
codes pursuant to which the veteran's shoulder disabilities 
could be rated higher are Diagnostic Code 5202 for impairment 
of the humerus with abduction limited to 25 degrees, and 
Diagnostic Code 5200 for unfavorable anklylosis; however, 
there are no medical findings of impairment of the humerus or 
ankylosis, or evidence to even suggest that, with 
consideration of functional loss due to pain, these 
disabilities are comparable to impairment of the humerus or 
ankylosis.  Thus, these diagnostic codes are not applicable 
in the instant appeal.  

For the reasons explained above, the preponderance of the 
evidence supports increased evaluations, to 30 percent each, 
for arthritis of the right and left shoulders, respectively.  
See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5252; 
Deluca, 8 Vet. App. at 204-7.  

C.  Degenerative Arthritis of the Right and Left Knees

During the May 2000 examination, the veteran complained that 
his joints, to include his knees, were stiff and had limited 
and painful motion.  He also complained of some looseness or 
popping in and out of the joint of the right knee.  
Examination of the knees showed they were symmetrical, 
somewhat knobby.  There was minimal tenderness in the right 
knee.  The right knee had some crepitation.  Crepitation was 
not painful.  The veteran lacked the final 10 degrees of 
extension and could flex to 100 degrees.  The left knee was 
slightly tender to palpation.  There was no tenderness 
otherwise.  It was not swollen.  There was no increased heat.  
The veteran could extend lacking the final 5 degrees of 
extension.  He could flex to 100 degrees.  The veteran could 
do 1/2 of a knee bend.  He could stand on tiptoes and on heels.  
The veteran had excellent remaining quadriceps strength 
bilaterally.  The veteran walked with an antalgic, stiff, 
wide based gait.  He was diagnosed as having degenerative 
arthritis of the right and left knees with painful reduced 
motion.  Both knees were judged to be stable medially, 
laterally, posteriorly and anteriorly.

The veteran's arthritis of the right and left knees are 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Although this code refers 
generally to recurrent subluxation or lateral instability, it 
is also applicable to impairment not otherwise specified in 
the rating codes.  Under this code, a 10 percent evaluation 
is warranted for recurrent subluxation or lateral instability 
that is slight and a 20 percent evaluation is warranted for 
recurrent subluxation or lateral instability that is 
moderate.  For recurrent subluxation or lateral instability 
that is severe, a 30 percent evaluation is warranted.

In regard to recurrent subluxation or lateral instability, 
although the veteran remarked that the (May 2000) examination 
report did not note that in stepping down his knees sometimes 
gave way almost causing him to fall, and that a sudden change 
of direction would cause his knees to feel like they were 
coming out of joint, there is no medical evidence of either 
lateral instability or recurrent subluxation.  Indeed, 
findings at the May 2000 examination revealed that both knees 
were stable medially, laterally, posteriorly and anteriorly, 
and there was no indication of recurrent subluxation.  
Moreover, in his notice of disagreement in October 2000, the 
veteran's primary complaint was pain and limited motion, not 
instability or subluxation.  Specifically, the veteran 
relayed with respect to both knees that "I believe that the 
difficulty I experience with pain and limited motion which 
restricts many of the activities that I can do would warrant 
a 20% evaluation." 

Based on the foregoing, the veteran will more appropriately 
be evaluated under the diagnostic codes pertaining to 
limitation of motion.

Regarding the limitation of motion codes, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees, and a 30 
percent evaluation is warranted for knee flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
a 20 percent evaluation is warranted for extension limited to 
15 degrees, and 30 percent evaluation is warranted for 
extension to 20 degrees, a 40 percent evaluation is warranted 
for extension to 30 degrees and a 50 percent evaluation is 
warranted for extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

Based on a strict adherence to the limitation of motion 
codes, the veteran's presently assigned 10 rating for the 
right knee would not change.  This is in view of findings in 
May 2000 that he lacked the final 10 degrees of extension.  
See Code 5261.  His demonstrated flexion of 100 degrees does 
not satisfy the criteria under Code 5260 for a compensable 
rating.     

However, it is evident that the next higher evaluation under 
Diagnostic Code 5261, to 20 percent, is warranted for the 
right knee due to painful motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  In this regard, 
the veteran has repeatedly reported right (and left) knee 
pain on motion that restricts many of his activities.  Slight 
tenderness was found on examination in both knees, and the 
veteran was assessed as having degenerative arthritis of the 
right (and left) knees with painful reduced motion.  

A higher than 20 percent evaluation for the right knee is not 
warranted in view of the veteran's actual range of motion at 
the May 2000 examination.  In other words, the veteran's 
functional loss due to pain does not entitle him to any 
higher evaluation when considering that he lacked only 10 
degrees of extension in the right knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Moreover, 
during the May 2000 examination, the veteran was able do 1/3 
of a knee bend, stand on his tiptoes and on his heels, and 
had excellent remaining quadriceps strength bilaterally.  

As for the left knee, the veteran is not entitled to a higher 
than his present 10 percent rating under Diagnostic Code 5261 
in light of his demonstrated limitation of motion of 5 
degrees at the May 2000 VA examination.  Under Code 5261, 
extension limited by 5 degrees warrants a 0 percent 
evaluation.  Thus, by factoring in the left knee tenderness 
that was found on examination as well as the veteran's 
assessed painful reduced motion in the left knee, the Board 
finds that he is entitled to the next higher, 10 percent, but 
certainly no higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code as there is no evidence that the right or 
left knee disabilities have resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5256) dislocated 
semilunar cartilage (Diagnostic Code 5258) of impairment of 
the tibia and fibula (Diagnostic Code 5262).  

For the reasons explained above, the preponderance of the 
evidence supports an increased evaluation, to 20 percent, for 
arthritis of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5261; Deluca, 8 Vet. App. at 204-7.  
Moreover, the evidence is against a higher than 10 percent 
evaluation for arthritis of the left knee.  Id.  The Board 
has considered the benefit-of-the-doubt doctrine with respect 
to the left knee; however, as the preponderance of the 
evidence is against this claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57.

D.  Arthritis of the Right and Left Wrists

The veteran relayed in his October 2000 notice of 
disagreement that he experienced soreness and painful motion 
in his wrists and hands doing simple things such as picking 
up a cereal box at breakfast.  He said that stiffness 
interfered with simple activities such as turning pages or 
picking up small objects.  He said it made activities such as 
typing almost impossible since the stiffness prevented the 
movement of his fingers as individual units, and delayed 
movement of one finger before the other creating "mass 
errors" in typing.  This affected his clerical ability and 
employment.  He said that he woke up each morning with 
swollen hands and no feeling.  He also complained of loss of 
strength in both wrists and hands.

During the May 2000 examination, the veteran complained of 
stiffness and limited motion in the wrists.  Findings 
revealed that the veteran's wrists were not deformed.  The 
right wrist had only 40 degrees dorsiflexion, 80 degrees 
palmar flexion, 10 degrees radial deviation and 15 degrees 
ulnar deviation.  The veteran could make a strong grip.  The 
left wrist had 40 degrees dorsiflexion, 80 degrees palmar 
flexion, radial deviation of 10 degrees, ulnar deviation of 
15 degrees.  The veteran could make a strong grip.  He had 
Heberden's nodes bilaterally on the fingers.  There were not 
tender.  He was assessed as having degenerative arthritis of 
the left and right wrists with reduced motion.

Under Diagnostic Code 5215 for limitation of motion of the 
wrist, a maximum 10 percent evaluation is warranted for 
either the major or minor extremity if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  

Although findings during the May 2000 VA examination 
represent some limitation of motion, see 38 C.F.R. § 4.71, 
Plate I, they do not represent a compensable, 10 percent, 
rating under Code 5215 based on a strict adherence to the 
range of motion criteria for either wrist.  This is because 
dorsiflexion was not limited to 10 degrees and palmar flexion 
was not limited in line with the forearm.  However, in light 
of the veteran's complaints of right and left hand and wrist 
pain and findings of some reduced motion at the May 2000 
examination, the veteran was assigned a 10 percent evaluation 
consistent with the provisions of Diagnostic Codes 5003 and 
5010. 

As stated above, the provisions of Diagnostic Codes 5003 and 
5010 provide that when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98; Litchenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Given the evidence 
of record, the Board finds that these diagnostic codes 
continue to provide an appropriate basis for evaluation of 
the veteran's right and left wrist disabilities.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.").

However, no higher evaluation is assignable on any basis.  As 
indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion, and is the only evaluation assignable under 
Diagnostic Code 5215.  Moreover, while, on the basis of the 
current record, the only other diagnostic code pursuant to 
which the veteran's right and left wrist disabilities could 
be rated is Diagnostic Code 5214 for wrist ankylosis, there 
is no medical finding of ankylosis, or evidence to even 
suggest that, with consideration of functional loss due to 
pain and weakness, these disabilities is comparable to 
ankylosis.  Thus, this diagnostic code is not applicable in 
the instant appeal.  

For the reasons explained above, the preponderance of the 
evidence is against ratings higher than 10 percent for the 
arthritis of the right and left wrists, respectively.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215; Deluca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Board has 
considered the benefit-of-the-doubt doctrine with respect to 
the right and left wrists; however, as the preponderance of 
the evidence is against this claim, that doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55-57.

E.  Arthritis of the Right and Left Elbows

The criteria for limitation of motion of the forearm, which 
is what the veteran is currently rated under, is found under 
Diagnostic Codes 5206 for limitation of flexion, 5207 for 
limitation of extension, and 5208 for limitation of flexion 
and extension to a specified degree.  Under Code 5206, which 
the veteran is currently rated under, a 0 percent evaluation 
is warranted for flexion limited to 110 degrees, a 10 percent 
evaluation is warranted for flexion limited to 100 degrees, 
and a 20 percent evaluation is warranted for flexion limited 
to 90 degrees.  

Under Code 5207, a 10 percent evaluation is warranted for 
extension limited to either 45 or 60 degrees, and a 20 
percent evaluation is warranted for extension limited to 75 
degrees. 

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

The May 2000 VA examination report shows that the veteran 
complained of pain in the elbows previously.  Findings 
revealed that the elbows were not tender and there was no 
crepitation or deformity.  Range of motion was from 0 to 130 
degrees.  Pronation and supination were unimpaired.  The 
veteran was diagnosed as having arthralgia of the elbow with 
normal motion on examination.  These findings represent a 
very slight decrease in range of motion of 0 to 130 degrees 
as opposed to normal range of motion of 0 to 140 degrees in 
both forearms.  See 38 C.F.R. § 4.71-2, Plate I (2002).  In 
fact, the examiner diagnosed the veteran as having normal 
motion.  Accordingly, the findings do not meet the criteria 
for a compensable evaluation under Diagnostic Codes 5206, 
5207 or 5208.  This is so since the veteran does not have 
either limitation of extension to 45 degrees or limitation of 
flexion to 100 degrees.  In fact, in regard to flexion, the 
veteran's demonstrated flexion of 130 degrees does not even 
meet the criteria for a noncompensable rating under Code 
5206.

As stated previously, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98; Litchenfels, 1 
Vet. App. at 488.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. Diagnostic Code 
5003. 

The medical findings in this case adequately support painful 
motion of the veteran's right and left elbows.  In this 
regard, in his October 2000 notice of disagreement, the 
veteran said that he continually experienced moderate to 
severe pain in his right and left elbows and often had 
difficulty straightening his arm.  He added that he had 
severe pain with any weight bearing and was unable to support 
weight with his arm extended.  He said that this pain and 
lack of use warranted a 10 percent evaluation.  In light of 
this and the examiner's diagnosis in May 2000 of arthralgia 
(pain in a joint, Dorland's Illustrated Medical Dictionary 
140 (28th ed. 1994)) of the elbows, a 10 percent evaluation 
is warranted under Diagnostic Code 5003 for painful motion of 
each elbow.  

No higher evaluation is assignable on any basis.  As 
indicated above, a 10 percent rating is the maximum 
assignable rating under Diagnostic Code 5003 for each major 
joint or group of minor joints affected by limitation of 
motion.  

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code, as there is no evidence that the right or 
left elbow disability has resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5205), impairment 
of flail joint fracture (Diagnostic Code 5209),  nonunion of 
the radius and ulna (Diagnostic Code 5210), impairment of the 
ulna or radius (Diagnostic Codes 5211, 5212) or impairment of 
supination or pronation (Diagnostic Code 5213).  

For the reasons explained above, the Board finds that the 
preponderance of the evidence supports an increased 
evaluation, to 10 percent each, for painful motion of the 
right and left elbows under Diagnostic Code 5003.  


ORDER

An increased rating, to 30 percent, for degenerative 
arthritis of the right hip is granted; subject to the law and 
regulations governing the payment of monetary benefits.

An increased rating, to 40 percent, for degenerative 
arthritis of the left hip is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An increased rating, to 30 percent, for degenerative 
arthritis of the right shoulder is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

An increased rating, to 30 percent, for degenerative 
arthritis of the left shoulder is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An increased rating, to 20 percent, for degenerative 
arthritis of the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for degenerative 
arthritis of the left knee is denied.

A rating in excess of 10 percent for arthritis of the right 
wrist and hand is denied.

A rating in excess of 10 percent for arthritis of the left 
wrist and hand is denied.

A compensable, 10 percent, rating for arthritis of the right 
elbow is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable, 10 percent, rating for arthritis of the left 
elbow is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of intervertebral disc syndrome 
(Diagnostic Code 5293).  This amendment was effective 
September 23, 2002.  Where laws or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 
at 312-13.  The General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
an increased rating, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000). 

The RO has not yet considered the veteran's claims for 
increased ratings for service-connected cervical and 
lumbosacral spine disability in the context of these 
regulatory changes noted above, nor has the veteran had an 
opportunity to prosecute his claim in that context.  Given 
that fact, as well as the additional development needed to 
fully and fairly adjudicate the claim, as explained below, 
the Board finds that a remand will ensure due process of law, 
and avoid the possibility of prejudice. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

The Board notes that the VCAA requires VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, to include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  As regards the 
claims remaining on appeal, the Board finds that, after 
obtaining and associating with the claims file all 
outstanding evidence of medical treatment and/or evaluation 
for the disabilities under consideration, the veteran should 
be afforded new VA orthopedic and neurological.  examinations 
in order to obtain findings responsive to the former and 
revised criteria.  In addition, the veteran should undergo a 
VA gastrointestinal examination for the purpose of properly 
assessing the current severity of his gastrointestinal 
disability.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2002).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
examination(s) sent to the veteran.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating each of the claims remaining on appeal.  

As a final point, the Board notes that, in addition to 
deciding the issues arising out of the July 2000 rating 
decision that have been certified for appellate review and 
are listed on the title page, in July 2000, the RO deferred 
the veteran's claim for a compensable evaluation for hearing 
loss of the right ear for the purpose of obtaining an 
audiometric examination.  The RO later denied this claim, and 
provided notice of the denial in a November 2000 statement of 
the case.  The veteran stated his disagreement with this 
rating in a VA Form 9 dated in August 2001, which the Board 
construes as a notice of disagreement.  A supplemental 
statement of the case (SSOC) addressing the denial of the 
claim for a compensable evaluation for hearing loss of the 
right ear (as well as the continuing denial of the other 
issues for which an appeal had already been perfected), was 
sent to the veteran in June 2002.; however, the letter 
accompanying the SSOC does not specify that a substantive 
appeal with respect to the denial of the right ear hearing 
loss claim was required to perfect an appeal as to that 
issue.  Thus, the record does not include any subsequent 
correspondence from the veteran that can be construed as a 
timely substantive appeal to perfect an appeal as to the 
denial of the claim for a compensable rating for hearing loss 
of the right ear.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

The Board finds, however, that by filing the notice of 
disagreement, the veteran has initiated appellate review of 
the claim for a compensable evaluation for hearing loss of 
the right ear.  The next step in the appellate process is for 
the RO to issue the veteran a Statement of the Case 
summarizing the evidence relevant to this issue, the 
applicable laws and regulations, and the reasons for the RO's 
determinations as to that issue.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Because of the confusion apparently engendered by the RO's 
actions with respect to this issue, the Board finds that the 
RO should re-issue the SOC on this issue and clearly afford 
the veteran the opportunity to perfect an appeal to the Board 
on this issue.  The Board emphasizes to the veteran, that to 
obtain appellate review of the claim for a compensable 
evaluation for hearing loss of the right ear, a timely appeal 
must be perfected.  See 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

In view of the foregoing, these matters are hereby REMANDED 
to the RO for the following action:

1.  The RO should issue to the veteran and 
his representative a SOC addressing the 
issue of entitlement to an increased 
(compensable) rating for hearing loss of 
the right ear.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to that issue.  
The veteran is hereby reminded that to 
obtain appellate jurisdiction of this 
issue, a timely appeal must be perfected.  
While the RO must furnish the veteran the 
appropriate time period in which to so, 
the veteran should perfect an appeal of 
the claim for a compensable rating 
clothing allowance, if desired, as soon as 
possible to avoid unnecessary delay in the 
consideration of the appeal.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization for release to the 
VA, concerning any additional, outstanding 
records of pertinent medical treatment for 
his service-connected cervical and lumbar 
spine, and gastrointestinal disabilities.  
If the veteran responds, the RO should 
assist him in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).

3.  After the veteran responds and all 
records and/or responses received from 
each contacted entity have been 
associated with the claims file, or a 
reasonable time period for his response 
has expired, the RO should arrange for 
the veteran to undergo neurological and 
orthopedic examinations for the 
lumbosacral and cervical spines at the 
appropriate VA medical facility.  The 
orthopedic examination should be 
conducted first, and that examination 
report made available to the VA 
neurological  examiner in conjunction 
with his/her examination of the veteran.  
The entire claims file must be made 
available to each physician designated 
to examine the veteran, and the report 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be detailed.  Each 
examiner should set forth all 
examination findings in printed 
(typewritten) report. 
The orthopedic examiner should identify 
all orthopedic manifestations of the 
service-connected disc disease affecting 
the low back and neck, and report range 
of motion of the lumbar spine, in 
degrees, with normal ranges provided for 
comparison purposes.
The examiner should also indicate 
whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, 
the examiner should also express such 
functional loss in terms of additional 
degrees of limited motion.
The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back and neck - to specifically 
include sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether there are neurological 
problems associated with the service-
connected disc disease that are merely 
symptomatic of that condition, or whether 
any such problem(s) constitute(s) 
disability capable of being separately 
evaluated.  
Considering all neurological and 
orthopedic examination findings, the 
physical should also offer an opinion 
addressing each of the following with 
respect to each disability, i.e. the 
lumbosacral and cervical disabilities:
Considering all neurological and 
orthopedic examination findings, the 
physician should also offer an opinion 
addressing each of the following with 
respect to each disability, i.e., the 
lumbosacral and cervical disabilities:
A.	Whether, over the last 12 months, the 
veteran experienced incapacitating 
episodes due to disc disease having a 
total duration of:
1.	At least four weeks but less than 
six weeks; or 
2.	At least six weeks.
B.	Whether the severity of the veteran's 
disc disease is more appropriately 
assessed as 
1.	severe with intermittent relief; 
or 
2.	pronounced with little 
intermittent relief.

4.  Also after the veteran responds 
and all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or a reasonable time period for 
his response has expired, the RO 
should arrange for the veteran to 
undergo a gastrointestinal 
examination for gastroesophageal 
reflux disease at the appropriate VA 
medical facility.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be detailed.  The 
examiner should set forth all 
examination findings in a printed 
(typewritten) report.
The gastrointestinal examiner should 
indicate whether the veteran has 
persistently recurrent epigastric 
distress with dysphasia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health.  Also, whether the veteran 
experiences symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health.

5.  If the veteran fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims 
file any notice(s) of the 
examination(s) sent to the veteran.

6.  To help avoid future remand, the 
RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the Veterans Claims Assistance Act 
of 2000 has been accomplished.  

8.  After completing the requested 
development, and accomplishing any 
additional notification and/or 
development action needed (with 
respect to any issue for which an 
appeal has been perfected), the RO 
should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority 
(to include, if the veteran fails to 
report to any examination, the 
provisions of 38 C.F.R. § 3.655, 
and/or the former and revised 
applicable criteria for evaluating the 
veteran's lumbar spine disability, as 
appropriate).

9.  If any benefits sought with 
respect to any issue for which a 
timely appeal has been perfected 
remain denied, the RO must issue to 
the veteran and his representative an 
appropriate supplemental statement of 
the case (to include citation to and 
discussion of pertinent VCAA laws and 
regulations, and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate 
opportunity to respond before the 
claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



